Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/9/2022 has been entered and fully considered. Claims 1 and 28 have been amended. Claim 57 is withdrawn from examination. Claims 2-7, 9-27, 31-32, 34-51, 54-56, and 58 are cancelled. Claims 1, 8, 28-30, 33, 52, 53, and 57 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments.
Applicant’s arguments that the claim 1 amendments overcome the cited prior arts have been fully considered and found not to be persuasive (see submission of 3/9/2022, pages 6-7). 
The rejection of these amendments are detailed in the 35 USC 103 section below. The Examiner notes that the amendments are related to the 3D printing method and the deposition of voxels or voxel blocks with different composition ratios in different sections of the printed 3D object. The Examiner had relied on the secondary reference of DIKOVSKY (WO-2013/128452), hereinafter DIKOVSKY for the details of this block voxel printing. The new amendments are related to this refence and it is disclosed by DIVOSKY as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 14, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over KHODABAKHSHI (Anionic polymerization of caprolactam), hereinafter KHODABAKHSHI, in view of DIKOVSKY (WO-2013/128452), hereinafter DIKOVSKY. Note that the italicized text below are the instant claims.
Regarding claim 1, KHODABAKHSHI discloses A method of fabricating an object, the method comprising: receiving three-dimensional printing data corresponding to the shape of the object {[abstract], [section 1.3, p13], [section 2.1.1, p16] note discussion on additive manufacturing that is done using printing data}; 
selecting a ratio between a first composition and a second composition, wherein said first composition comprises a first material and said second composition comprises a second material {[section 1.2, p11] note the two compositions; first is caprolactam (CL) and catalyst and second is CL and activator, note the first material is catalyst and second material is activator, [section 2.1, p16] note the teaching on different mixture compositions, [section 2.3.3, p37] note the discussion of molar ratios of the two compositions and their appropriate selection, [section 3.2.2, p67] note the discussion on different ratios that were tested and investigated regarding the effect of ratio on the final properties, [Table 3.1, p68]},
said first and second materials undergoing a chemical reaction with one another so as to form a building material when exposed to a curing energy {[section 1.2, p11] note the teaching on production of a solid part when the materials are mixed, thus occurrence of a reaction, [section 2.2.1, p16] note exposure to UV light for solidification or curing, thus UV light is the curing energy}; 
dispensing droplets of said first and said second compositions in layers, on a receiving medium, using at least two different inkjet printing heads, according to said printing data {[section 1.3, p11], note using two inkjet heads, also note forming in layers by dispensing droplets}.
wherein: said first material is a caprolactam {[abstract]}.
said first composition further comprises a catalyst for inducing polymerization of said caprolactam {[FIG. 1.1, p12]}.
said second material comprises at least one activator that promotes anionic ring opening polymerization of said caprolactam while forming a part of said modeling material formed by curing said caprolactam, and comprises a moiety that chemically interacts with said caprolactam during said polymerization; and said second material further comprises an additional moiety which is such that when forming a part of a modeling material formed of said caprolactam, a mechanical property of said modeling is modified, wherein a degree of said modifying is determined by selecting said ratio {[section 2.2.1, p17] note the teaching of caprolactam ring opening, [section 2.2.1, p17], [FIG. 1.1, p12] note the role of activator and catalyst (moiety) are to promote the reaction and note that both compositions become the solid part or the modeling material, [section 2.2.2.3] note also the use of chemical additives (additional moiety) for cure energy, [section 2.2.1, p17] note the teaching that the amount of activator and the ratio of activator/catalyst affects the branching and degradative properties and the ratio determines the degree of this modification (both chemical and mechanical), [section 2.3.4.2] note the effect of polymerization temperature on the properties and as mentioned in section 2.2.1, the ratio of these two material affects the polymerization temperature, [abstract] note the use of additional material such C20 as activator and CLNa and C10, {[section 1.2, p11] note the two compositions, note the second material is activator (see also the limitation above discussing the two compositions}.
KHODABAKHSHI discloses that in any region of the 3D object, the droplets of mixture A and B according to the selected ratio is dispensed on the surface {[section 1.4.3, p14]}. However, KHODABAKHSHI is silent on, and does not disclose the details of this 3D printing as blocks or voxels according to the digital mode of printing. KHODABAKHSHI is also silent on selecting/controlling different composition ratios in different sections of the printed 3D object while printing is in progress
In the same field of endeavor that is related to 3D printing of two different compositions using inkjet printing heads, DIKOVSKY discloses wherein for at least one region of the object, said dispensing of said droplets is selected to form voxel blocks, wherein, for each block, a ratio between a number of voxels of said first composition in said block and a number of voxels of said second composition in said block corresponds to said selected ratio {abstract], [0026]- [0028] note the teaching that the digital print mode may include depositing the first and second compositions within a layer in in a Chess board pattern. The Examiner interprets the teaching of the chess board pattern as printing in block/voxel fashion where each voxel is dedicated to a composition}.
and wherein selecting said ratio is executed at least twice such that in at least two voxel blocks a different ratio is selected and a modeling material formed of said caprolactam has a different mechanical property in each of said at least two voxel blocks {[0024] note selective deposition of compositions, [0025] note deposition of 1st and 2nd compositions in a pre-designed pattern, [0026] note the explicit teaching that deposition of the relative amounts of different materials (ratio between the first and second compositions) and their positioning within a layer can determine the physical and thermo­mechanical properties of the resulting polymerized material, for example, strength, shrinkage and thermal resistance, [0028] note the teaching that the ratio within a layer is not the same as the whole object which indicates that at least two different ratios are selected and executed during the printing; also not the explicit teaching of different ratio between layers and between dots or droplets that indicate controlling selecting different ratios while printing is progressing}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of DIVOSKY in the method of KHODABAKHSHI and have implemented the inkjet printing of the two composition in a chess board or block/voxel pattern.
As indicated above, KHODABAKHSHI is silent on the details of this droplet injection for the 3D printing of an object using a digital pattern. As such, an artisan would have been highly motivated to look to prior art to determine the details of this printing.
Furthermore, and as disclosed by DIVOSKY, the advantage of this mode of printing is that different properties can be imparted to different regions of the 3D printed object by changing the ratios or the compositions {[0028]}. Note that KHODABAKHSHI also teaches the effect of different ratios of the two composition of the properties of the printed location {[Table 3.1, p68], [section 6.3.1.2, p176], [FIG 6.13, p178]}. Based on the different properties that can be obtained according KHODABAKHSHI’s teaching outlined above, an artisan would have been motivated to use the technique of DIVOSKY to impart different properties in different regions of the 3D object.
Regarding claim 8, KHODABAKHSHI discloses further comprising exposing the dispensed layers to said curing energy {[section 2.2.1, p16]}.
Regarding claim 28, KHODABAKHSHI discloses wherein said additional moiety comprises an elastomeric moiety, a hydrophobic moiety, a hydrophilic moiety and/or a chemically-reactive moiety {[abstract] note the use of additional material such C20 as activator and CLNa and C10, [section 2.2.2.3] note the use of chemical additives (i.e. chemically reactive) affecting anionic polymerization thus affecting the properties}.
Regarding claim 33, KHODABAKHSHI discloses wherein said second composition is devoid of said first curable material {[Table 3.1] note the use of concentrated C10 (catalyst) that is devoid of caprolactam monomer (CL) or the curable material, also in another test note the use of concentrated C20 (activator) that is devoid of CL}.
Claims 29, 30, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over KHODABAKHSHI and DIVOSKY as applied to claim 1 above, and further in view of HARRIS (US 5,491,200), hereinafter HARRIS. Note that the italicized text below are the instant claims.
Regarding claim 29, 30, 52, and 53, combinations of KHODABAKHSHI and DIVOSKY discloses all the limitations of claims 27, 25, 24, and 1 as outlined above.
KHODABAKHSHI further discloses the use of N-acyllactam precursors as activators in the second composition {[section 2.3.2, p35]}. KHODABAKHSHI, however, is silent on the detailed chemical structures and options for these activators that can be used in its nylon chemistry. Thus, an artisan would have been motivated to look to prior art to determine additional suitable compounds for this purpose.
In the same field of endeavor that is related to polycaprolactam and Nylon 6 composites, HARRIS discloses wherein said second material is represented by the general Formula I: A-(R)n wherein: A is said additional moiety; R is N-acyl lactam; and n is a positive integer (claim 29), wherein said second material comprises at least two N-acyllactam groups (claim 30) {[col 5, lines 10-12], [col 3, lines 25-35] chemical formula has one N-acyllactam (lactam is the cyclic amide) attached to A or the additional moiety, [col 3, lines 40-55] the chemical formula as two N-acyllactam groups}
wherein said second material is represented by Formula II:

    PNG
    media_image1.png
    168
    293
    media_image1.png
    Greyscale

 wherein: A is said additional moiety; L is absent or is a linking moiety; and A' is absent or is another additional moiety, being said or different from said A (claim 52), wherein A' comprises at least one N-acyllactam moiety (claim 53) {[col 3, lines 40-55] the chemical formula as two N-acyllactam groups (formula II)(note that L and A’ is absent here), [col 5, lines 30-40] chemical formula has third cyclic amide group thus A’ comprises at least one N-acyllactam}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of HARRIS in the method of KHODABAKHSHI and DIKOVSKY and have substituted the activators of the nylon production of KHODABAKHSHI with the nylon activators that HARRIS discloses. Note that it has been held that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.
Note that as discussed above, KHODABAKHSHI discloses N-acyllactam moieties as activators in nylon chemistry, therefore one would expect predictable results when substituting the N-acyllactam moieties that HARRIS teaches in the method of the combination above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748